36 F.3d 1093
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Norman Robert KNIGHT, III, Plaintiff Appellant,v.STATE of South Carolina, Defendant Appellee.
No. 94-1606.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 25, 1994Decided:  Sept. 19, 1994.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  David C. Norton, District Judge.  (CA-93-227)
Norman Robert Knight, III, Appellant Pro Se.
Edwin Eugene Evans, Senior Assistant Attorney General, Columbia, SC, for Appellee.
D.S.C.
AFFIRMED IN PART AND DISMISSED IN PART.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing his civil suit and denying his motion to alter or amend judgment.  While Appellant styled his motion pursuant to Fed.R.Civ.P. 59(e), because Appellant failed to served the motion as required by Fed.R.Civ.P. 59(b), it is properly construed as a Fed.R.Civ.P. 60(b) motion.  Our review of the record discloses that this appeal is without merit.


2
The notice of appeal was filed within thirty days of the denial of Appellant's Rule 60(b) motion, but outside of the appeal period for the underlying dismissal.  Because the notice of appeal was untimely as to the dismissal on the merits, we do not have jurisdiction to consider that order, and we dismiss the appeal as to that order.   See Browder v. Director, Dep't of Corrections, 434 U.S. 257, 268-69 (1978);   Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.1978).


3
Because Appellant's Rule 60(b) motion merely seeks reconsideration of legal issues, the district court's denial of the motion was not an abuse of discretion.   See United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982).  Accordingly, we affirm the district court's denial of Appellant's Rule 60(b) motion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.